United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                        August 10, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 03-30767
                             Summary Calendar



STEVEN GALLAGHER,
                                           Petitioner-Appellant,

versus

EDGAR C. DAY, JR.,
                                           Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                           (03-CV-516-D)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Steven Gallagher (“Gallagher”) appeals

the district court’s dismissal for lack of jurisdiction of his 28

U.S.C. §   2254   petition    in   which    he   challenged   the   Louisiana

Department of Public Safety and Corrections’s (“LDPSC”) refusal to

allow him to earn good-time credits.             Gallagher originally filed

his habeas petition in the Eastern District of Louisiana, which

transferred it to the Middle District of Louisiana based on the

LDPSC’s geographical location in the transferee district. In turn,

the transferee district dismissed Gallagher’s petition for lack of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
jurisdiction because he had neither been convicted and sentenced

nor incarcerated there. Gallagher argues on appeal that the Middle

District of Louisiana was correct in its jurisdictional ruling and

that his 28 U.S.C. § 2254 petition should be heard in the Eastern

District of Louisiana where he had filed it in the first place.               We

agree.

       A prisoner may bring a 28 U.S.C. § 2254 petition in either the

district where he is confined or the district where the state court

that convicted and sentenced him is located.                   See 28 U.S.C. §

2241(d); Carmona v. Andrews, 357 F.3d 535, 537-38 (5th Cir. 2004).

The LDPSC is not a state court, either administratively or for the

purposes of 28 U.S.C. § 2241(d).            See LA. REV. STAT. ANN. § 36:401;

Carmona, 357 F.3d at 538. As Gallagher was convicted and sentenced

in a state court located in the Eastern District of Louisiana and

is incarcerated in a state facility likewise located in that

district, the Eastern District of Louisiana is the only court with

jurisdiction to hear his 28 U.S.C. § 2254 petition.                 See id. at

537-39. Accordingly, the judgment of dismissal is affirmed and the

case   is   remanded   to   the    Middle     District    of   Louisiana   with

instructions   to   transfer      it   back   to   the   Eastern   District   of

Louisiana.

DISMISSAL AFFIRMED; CASE REMANDED with instructions.




                                        2